Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from Supreme Court’s order dated July 19, 1991, dismissed upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from that portion of Supreme Court’s judgment confirming the May 5, 1991 award entered upon the stipulation of the parties, dismissed upon the ground that plaintiff is not a party aggrieved (CPLR 5511); motion for leave to appeal otherwise denied.